DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               WILLIE MILLER,
                                  Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-0398

                            [August 20, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562018CF000798A and 562018CF001739A.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

  Willie Miller, Live Oak, appellant.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

MAY, CONNER and ARTAU, JJ., concur.

                           *            *        *

  Not final until disposition of timely filed motion for rehearing.